        Case 1:18-cv-02328-SDG Document 71 Filed 09/30/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

SMILEDIRECTCLUB, LLC,

             Plaintiff,
                                              Case No. 1:18-CV-02328-SDG
      v.

TANJA D. BATTLE, et al.,

             Defendants.


           NOTICE OF APPEARANCE OF ASHLEY C. BROWN
      Pursuant to Northern District of Georgia Local Rule 83.1(D), Ashley C.

Brown of Caplan Cobb LLP hereby enters her appearance as counsel on behalf of

all Defendants.

      Respectfully submitted, this 30th day of September, 2019.

                                         /s/ Ashley C. Brown
                                         Ashley C. Brown
                                         Georgia Bar No. 287373

                                         CAPLAN COBB LLP
                                         75 Fourteenth Street NE, Suite 2750
                                         Atlanta, Georgia 30309
                                         Tel: (404) 596-5600
                                         Fax: (404) 596-5604
                                         abrown@caplancobb.com

                                         Counsel for Defendants
       Case 1:18-cv-02328-SDG Document 71 Filed 09/30/19 Page 2 of 2




                          CERTIFICATE OF SERVICE

     I hereby certify that I have this day caused a true and correct copy of the

foregoing to be filed with the Clerk of Court using the CM/ECF system, which

will send a notification of such filing to all counsel of record.


     This 30th day of September, 2019.

                                         /s/ Ashley C. Brown
                                         Ashley C. Brown
                                         Georgia Bar No. 287373
                                         abrown@caplancobb.com

                                         Counsel for Defendants




                                          2
